United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1613
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Richard P. Elder,                        *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: October 7, 1999

                                Filed: October 28, 1999
                                    ___________

Before WOLLMAN, Chief Judge, FLOYD R. GIBSON, and RICHARD S. ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

      Richard P. Elder was previously sentenced to a total of 77 months’ imprisonment
and three years’ supervised release for armed bank robbery. While Elder was serving
his supervised release, his probation officer petitioned for his arrest, alleging, as
relevant, that Elder had submitted urine samples that tested positive for drug use and
had failed to attend individual counseling sessions. After Elder failed to rebut his
probation officer’s testimony during the revocation hearing concerning the alleged
supervised release violations, the district court1 revoked Elder’s supervised release and
ordered him to serve 12 months’ imprisonment and no further term of supervised
release. Elder appeals, challenging the district court’s application of the U.S.
Sentencing Guidelines Manual and the court’s finding that he violated his supervised
release conditions.

      Based on the armed-robbery offense that resulted in his original term of
supervised release, Elder was subject to up to three years’ imprisonment upon
revocation of supervised release. See 18 U.S.C. § 3583(e)(3); 18 U.S.C. § 2113(d);
18 U.S.C. § 3559(a)(2). Because the district court sentenced Elder to a term of
imprisonment within the 7-to-13 month suggested range under U.S. Sentencing
Guidelines Manual § 7B1.4(a), p.s. (1998), we conclude that his revocation sentence
was proper.

        We further conclude that the evidence was sufficient to permit the district court
to find by a preponderance of the evidence that Elder committed the charged violations
of his supervised release, as Elder concedes on appeal that he failed to rebut any of his
probation officer’s testimony concerning his numerous violations. See 18 U.S.C.
§ 3583(e)(3); cf. United States v. Grimes, 54 F.3d 489, 493 (8th Cir. 1995).

      We grant counsel’s motion to withdraw.

      The judgment is affirmed.




      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-